Citation Nr: 0707811	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-21 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

A claim for entitlement to a total rating for compensation 
based upon individual unemployability has been reasonably 
raised by the record.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The veteran's PTSD is currently primarily manifested by 
nightmares, intrusive thoughts, anxiety, panic attacks, poor 
concentration, and increased startle response.  He has not 
shown recent suicidal ideations, illogical or obscure speech, 
or obsessive rituals.  He does not have near-continuous panic 
attacks, or neglect his personal hygiene, and complete 
isolation has not been shown.  His symptoms more nearly 
approximate the criteria for the lesser rating.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
4.7, 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a November 2004 letter, which was issued before initial 
consideration of the claim on appeal.  Initially, it must be 
noted that the current claim for increase is a "downstream 
issue" from the claim for service connection for PTSD.  In 
this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim and raises a new issue 
(i.e., increased rating) following the issuance of the rating 
decision that awarded the underlying claim, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  Rather the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  This was completed, when 
VA issued a statement of the case in June 2005 wherein it 
provided the veteran with the evidence necessary to establish 
a higher evaluation for PTSD.  

As to the November 2004 letter, VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The November 2004 notice to the veteran 
did not include the last two elements elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran was awarded 
service connection for PTSD; therefore, the first three 
elements are not in dispute.  The veteran is appealing the 
fourth element, demonstrating that he has actual knowledge of 
this element.  Finally, the veteran was awarded the earliest 
effective date possible for his claim; therefore, that issue 
is moot.  See 38 U.S.C.A. § 5110(a) (effective date of 
original claim shall not be earlier than date of claim).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained VA treatment 
records, and service medical records.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  A VA examination was 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Post-traumatic stress disorder

Service connection PTSD was granted in a January 2005 rating 
decision and assigned a 50 percent evaluation.  The veteran 
asserts that he warrants an increased rating for PTSD.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for PTSD.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The Court 
has observed that in the latter instance, evidence of the 
present level of the disability is of primary concern, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing 
Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 
12 Vet. App. at 126-127.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  There is no 
doubt that his symptoms show significant disability, but they 
do not meet the criteria for a rating in excess of 50 
percent.  The veteran was exposed to traumatic events while 
serving as a United States Marine in Vietnam.  Among other 
things, the veteran saw people fatally injured right in front 
of him, had to pick up the pieces of fellow Marines who had 
been killed in battle, and had to kill enemy combatants.  The 
veteran was diagnosed with PTSD in December 2004 and the 
examiner stated that from a VA point of view, he is competent 
but unemployable.

The December 2004 examination shows that the veteran has a 
GAF score of 45.  Although the GAF score does not fit neatly 
into the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 46-47 (4th ed. 1994).  A GAF score of 
between 41 and 50 is defined as "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  That score contemplates many symptoms, 
such as suicidal ideation and severe obsessional rituals.  
Such symptoms are not necessarily indicative of someone who 
is not in touch with reality.  Regardless, the Board will not 
assume that the examiners meant that the veteran met every 
symptom listed under that GAF score.  The clinical findings 
reported in the medical records that pertain to the veteran 
are accorded more probative value, as they are specific to 
the veteran. 

The veteran has reported having nightmares on a nightly 
basis.  In his December 2004 examination, the veteran stated 
that he gets panic attacks, but not as frequently as before.  
He described himself as jumpy, with some dissociative 
episodes, and some sexual dysfunction.  The veteran 
reportedly was anxious when he goes for walks and sometimes 
thought he is in Vietnam and that the enemy might attack him.  
He was worried watching the news, especially when it 
pertained to the current situation in Iraq.  The veteran 
complained of having low energy, anhedonia, and feelings of 
hopelessness.  He had no hallucination or delusional 
thinking.  

While the veteran stated that he had strong suicidal ideation 
after his first marriage ended in 1979, he reported not 
having any suicidal or homicidal ideations at the time of his 
December 2004 examination.  There was no report by the 
veteran, or a professional, that he had obsessional rituals 
which interfered with routine activities.  The evidence shows 
that the veteran had been described as being oriented to 
time, place, and person.  During his examination, he was 
described as cooperative.  

The veteran stated that he has difficulty in taking orders 
from superiors, and that, combined with his depression, 
apathy, and mood swings, it contributed to the termination of 
some of his employment.  In the January 2005 examination 
report, the examiner stated that the veteran was competent 
but unemployable.  The Board is aware that the veteran's PTSD 
impacts his ability to obtain and sustain employment which is 
contemplated by the 50 percent evaluation; however, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected PTSD is the sole 
cause of this difficulty.  The veteran states that he has 
held at least eight jobs since his active service, and that 
his last employment ended after his hip surgery in June 2003.  
He stated that because of his anxiety and panic attacks he is 
unable to return to work.  However, in his October 2004 
claim, the veteran reported that his anxiety and PTSD began 
in 1980, and during his December 2004 examination he reported 
that he had fewer panic attacks.  According to his 
statements, the veteran was able to maintain employment for 
over 20 years with symptoms that were worse than they are 
now.  Regardless, the Board has referred this issue to the RO 
for consideration for a total rating for compensation based 
upon individual unemployability.    

The veteran believes his condition was the main cause for his 
two divorces and his continued estrangement from his 
children.  He blamed himself for the failure of his second 
marriage and felt that while he did not physically abuse his 
wife, he did possibly verbally and behaviorally abuse her.  
The veteran's third marriage began in 1994.  He described his 
marriage as being a good marriage, so far.  

The veteran has expressed that he has mood swings, and temper 
tantrums, but there is no evidence of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  He has been described as being neatly dressed, 
which is evidence against a neglect of personal appearance 
and hygiene.

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 50 
percent evaluation for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  The severity of the veteran's PTSD 
does not rise to the level contemplated in the 70 percent 
evaluation.  According to the December 2004 examination, the 
veteran's PTSD is currently manifested by nightmares, 
intrusive thoughts, triggers to intrusive thoughts, anxiety, 
panic attacks, poor concentration, and increased startle 
response.  These symptoms show significant disability, but do 
not meet the criteria for a rating in excess of 50 percent.  
While the veteran apparently had suicidal ideation after his 
first marriage ended, he does not currently have suicidal 
ideations.  He does not exhibit obsessional rituals, 
illogical speech, or have near-continuous panic attacks; 
indeed, his panic attacks now occur with less frequency.  His 
depression is not to such an extent that it affects his 
ability to function independently.  The record does not show 
poor impulse control, disorientation, neglect of personal 
hygiene, or other of the enumerated symptoms that would meet 
the qualification for a higher rating.  Under these 
circumstances, a rating in excess of 50 percent is denied.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial evaluation in 
excess of 50 percent for PTSD, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.  In view of the denial 
of entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for PTSD are 
clearly contemplated in the Schedule and that the veteran's 
service-connected disability is not exceptional nor unusual 
such as to preclude the use of the regular rating criteria. 


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


